UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT Commission file number:001-34525 CAMAC ENERGY INC. (Exact name of issuer as specified in its charter) Delaware 30-0349798 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S Employer Identification No.) 250 East Hartsdale Ave. Hartsdale, New York 10530 (Address of principal executive offices) (914) 472-6070 (Issuer’s telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesþNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes¨No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer þ Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨No þ The number of shares outstanding of each of the issuer’s classes of common stock, as of August 9, 2010, is as follows: Class of Securities Shares Outstanding Common Stock, $.001 par value CAMAC Energy Inc. (Formerly Pacific Asia Petroleum, Inc.) Form 10-Q Table of Contents Page CAUTIONARY STATEMENT RELEVANT TO FORWARD-LOOKING INFORMATION ii CERTAINDEFINED TERMS iii PART I FINANCIAL INFORMATION 1 Item 1. Financial Statements 1 Condensed Consolidated Balance Sheets as ofJune 30, 2010 (unaudited) andDecember 31, 2009 1 Condensed Consolidated Statements of Income (unaudited) for the six months andthree months endedJune 30, 2010 and 2009 2 Condensed Consolidated Statements of Comprehensive Income (Loss)(unaudited) for the six months and three months ended June30, 2010 and 2009 3 Condensed Consolidated Statement ofEquity (Deficiency) (unaudited) for the six months endedJune 30, 2010 4 Condensed Consolidated Statements of Cash Flows(unaudited) for the six months ended June 30, 2010 and 2009 5 Notes to Condensed Consolidated Financial Statements (unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 21 Item 4. Controls and Procedures 21 PART II OTHER INFORMATION 22 Item 1. Legal Proceedings 22 Item 1A. Risk Factors 22 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 3. Defaults Upon Senior Securities 23 Item 5. Other Information 23 Item 6. Exhibits 24 SIGNATURES 25 i CAUTIONARY STATEMENT RELEVANT TO FORWARD-LOOKING INFORMATION All statements, other than statements of historical fact, included in this Form 10-Q, including without limitation thestatements under “Management’s Discussion and Analysis of Financial Condition and Results of Operations” are, or may be deemed to be, forward-looking statements. Such forward-looking statements involve assumptions, known and unknown risks, uncertainties and other factors, which may cause the actual results, performance or achievements of CAMAC Energy Inc. (formerly Pacific Asia Petroleum, Inc.) and its subsidiaries and joint-ventures, (i) Pacific Asia Petroleum, Limited, (ii) Inner Mongolia Production Company (HK) Limited, (iii) Pacific Asia Petroleum (HK) Limited, (iv) Inner Mongolia Sunrise Petroleum Co. Ltd., (v)Pacific Asia Petroleum Energy Limited, (vi) Beijing Dong Fang Ya Zhou Petroleum Technology Service Company Limited, and(vii) CAMAC Petroleum Limited (collectively, the “Company”), to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements contained in this Form 10-Q. In our capacity as Company management, we may from time to time make written or oral forward-looking statements with respect to our long-term objectives or expectations which may be included in our filings with the Securities and Exchange Commission (the “SEC”), reports to stockholders and information provided in our web site. The words or phrases “will likely,” “are expected to,” “is anticipated,” “is predicted,” “forecast,” “estimate,” “project,” “plans to continue,” “believes,” or similar expressions identify “forward-looking statements.”Such forward-looking statements are subject to certain risks and uncertainties that could cause actual results to differ materially from historical earnings and those presently anticipated or projected.We caution you not to place undue reliance on any such forward-looking statements, which speak only as of the date made.We are calling to your attention important factors that could affect our financial performance and could cause actual results for future periods to differ materially from any opinions or statements expressed with respect to future periods in any current statements. The following list of important factors may not be all-inclusive, and we specifically decline to undertake an obligation to publicly revise any forward-looking statements that have been made to reflect events or circumstances after the date of such statements or to reflect the occurrence of anticipated or unanticipated events.Among the factors that could have an impact on our ability to achieve expected operating results and growth plan goals and/or affect the market price of our stock are: ● Limited operating history, operating revenue or earnings history. ● Dependence on key personnel, technical services and contractor support. ● Fluctuation in quarterly operating results. ● Possible significant influence over corporate affairs by significant stockholders. ● Our ability to enter into definitive agreements to formalize foreign energy ventures and secure necessary exploitation rights. ● Our ability to raise capital to fund our operations on terms and conditions acceptable to the Company. ● Our ability to successfully integrate and operate acquired or newly formed entities and multiple foreign energy ventures and subsidiaries. ● Competition from large petroleum and other energy interests. ● Changes in laws and regulations that affect our operations and the energy industry in general. ● Risks and uncertainties associated with exploration, development and production of oil and gas, and drilling and production risks. ● Expropriation and other risks associated with foreign operations. ● Risks associated with anticipated and ongoing third party pipeline construction and transportation of oil and gas. ● The lack of availability of oil and gas field goods and services. ● Environmental risks and changing economic conditions. ii CERTAIN DEFINED TERMS Throughout this Quarterly Report on Form 10-Q, the terms “we,” “us,” “our,” ” Company,” and “our Company” refer to CAMAC Energy Inc. (“CEI”), formerly Pacific Asia Petroleum, Inc. (“PAP”), a Delaware corporation, and its present and former subsidiaries, including Pacific Asia Petroleum, Limited (“PAPL”), Pacific Asia Petroleum Energy Limited (“PAPE”), Inner Mongolia Production Company(HK) Limited (“IMPCO HK”), Pacific Asia Petroleum (HK) Limited (“PAP HK”), Inner Mongolia Sunrise PetroleumCo. Ltd.(“IMPCO Sunrise”), Beijing Dong Fang Ya Zhou Petroleum Technology Service Company Limited(”Dong Fang”), and CAMAC Petroleum Limited (“CPL”) and collectively, the “Company”.References to "CEI" as a corporateentity refer to CAMAC Energy Inc. (formerly Pacific Asia Petroleum, Inc.) prior to the mergers of Inner Mongolia Production Company LLC ("IMPCO") and Advanced Drilling Services, LLC ("ADS") into wholly-owned subsidiaries of CAMAC EnergyInc. However, historical financial results presented herein are those of IMPCO from inception on August 25, 2005 to May 6, 2007, and the consolidated entity CAMAC Energy Inc. from May 7, 2007 forward, which is considered to be the continuation of IMPCO as CAMAC Energy Inc. for accounting purposes. iii PART I FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS CAMAC Energy Inc. and Subsidiaries (Formerly Pacific Asia Petroleum, Inc. and Subsidiaries) Condensed Consolidated Balance Sheets As of As of June 30, December 31, (In thousands, except par value and share data) (Unaudited) Assets Current assets Cash and cash equivalents $ $ Short-term investments Accounts receivable 69 Income taxes receivable 22 - Prepaid expenses Inventories 73 Deposits and advances 23 40 Total current assets Non-current assets Property, plant and equipment - at cost (net of accumulated depreciation, depletion and amortization: June 30, 2010 - $359;December 31, 2009 - $182) Investment in long-term certificate of deposit - 25 Long-term advances 33 33 Investment in nonsubsidiary - at fair value 98 Deferred charges 45 Total Assets $ $ Liabilities and Equity Current liabilities Accounts payable $ $ Loans payable - Income taxes payable 82 13 Accrued contracting and development fees Accrued personnel expenses Accrued liability for contingent acquisition cost - Accrued and other liabilities Total current liabilities Equity Stockholders' equity - CAMAC Energy Inc. and Subsidiaries Common stock Authorized - 300,000,000 shares at $.001 par value; Issued and outstanding - 143,075,443 at June 30, 2010;43,037,596 at December 31, 2009 43 Preferred stock Authorized - 50,000,000 shares at $.001 par value; Issued - 23,708,952 at June 30, 2010 and December 31, 2009 Outstanding - none as of June 30, 2010 and December 31, 2009 - - Paid-in capital Accumulated deficit ) ) Other comprehensive income (loss) ) 91 Total stockholders' equity - CAMAC Energy Inc. and Subsidiaries Noncontrolling interests deficit ) ) Total equity Total Liabilities and Equity $ $ The accompanying notes to the unaudited condensed consolidated financial statements are an integral part of this statement. 1 CAMAC Energy Inc. and Subsidiaries (Formerly Pacific Asia Petroleum Inc. and Subsidiaries) Condensed Consolidated Statements of Income (Unaudited) (In thousands, except per common share data) For the six months ended June 30, For the three months ended June 30, Revenues Crude oil and products(See Note 7) $ $
